DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The Information Disclosure Statement (IDS) submitted by Applicant on 12/11/2029 has been considered. 
Status of Claims
Claims 1-20 are currently pending. 

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13 – typographical error “the matric computation”

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Augustine et al. (US 20180322384 A1).
Regarding claim 1, Augustine teaches a shared dendrite apparatus, comprising: a plurality of synapse circuits configured to convert digital spikes into analog electrical current; a shared dendritic network comprising a plurality of tap points connected via a mesh topology; and a first set of somas connected to a first set of tap points of the plurality of tap points; and where the plurality of synapse circuits are assigned to a second set of tap points of the plurality of tap points (Augustine, Paragraph [0034] teaches each neuromorphic core may include logic to implement, for each neuron, an artificial dendrite and an artificial soma.; Augustine, Paragraph 0041 teaches the soma process, at each time step, receives an accumulation of the total current received via synapses mapped to specific dendric compartments of the soma.; Augustine, Paragraph [0032] teaches a number of neuromorphic cores may be provided in a mesh.; Augustine, Paragraph [0028] further teaches a network of multiple neural network cores interconnected by an on-device network such that multiple different connections may be potentially defined between the cores.). 

Regarding claim 4, Augustine teaches all of the limitations of claim 1, and Augustine further teaches wherein the plurality of synapse circuits are randomly assigned to the second set of tap points (Augustine, Paragraph [0130] teaches identify a spike sent from a first artificial neuron in a spiking neural network (SNN) to a second artificial neuron in the SNN, where the SNN is implemented using a neuromorphic computing device, and the spike is sent over a particular artificial synapse connecting the first artificial neuron to the second artificial neuron in the SNN).

8.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasa et al. (U.S. Patent No. 8930291)

Regarding claim 9, Srinivasa teaches a method for propagating spiking neural network signaling, comprising: connecting a plurality of synapse circuits to a plurality of tap points; receiving a plurality of digital spikes; for each digital spike of the plurality of digital spikes: converting the digital spike into an analog electrical current via a corresponding synapse circuit of the plurality of synapse circuits; and driving the analog electrical current onto at least one corresponding tap point of the plurality of tap points (Srinivasa, Abstract, teaches a cortical neuromorphic network system and method, wherein the cortical neuromorphic network includes a neuromorphic node of the network layer in which the neuromorphic node includes a spike timing dependent (STDP) synapse and a neuromorphic neuron.; Srinivasa, Col. 14, lines 40-57, further teaches converting the first spike signal from a voltage based signal to a current based signal form).

9.	Claim 15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasa (US 20180174042 A1) (hereinafter Srinivasa II). 

Regarding claim 15, Srinivasa II teaches a multi-layer kernel apparatus, comprising: a first layer of a multi-layer kernel comprising a first set of somas; a second layer of the multi-layer kernel comprising one or more shared dendrites; and a third layer of the multi-layer kernel comprising a second set of somas; wherein the first layer has a first connectivity to the second layer and the second layer has a second connectivity to the third layer; and wherein the one or more shared dendrites are configured to propagate electrical currents from the first set of somas to the second set of somas (Srinivasa II, paragraph [0022] teaches the techniques described herein may be utilized, for example, in a hardware-based implementation of a spiking neural network such as in a neuromorphic computing architecture that includes respective hardware features to represent neurons, synapses, axons, and dendrites for processing actions of the spiking neural network.; Srinivasa II, paragraph [0029] further teaches Neural networks (such as the simplified neural network 110) are commonly organized into multiple layers, including input layers and output layers. It will be understood that the simplified neural network 110 only depicts two layers and a small numbers of nodes, but other forms of neural networks may include a large number of nodes, layers, connections, and pathways.; Srinivasa II, paragraph [0052] teaches The connections to the layer of classifier neurons are then evaluated, with an evaluation performed at the classifier neurons based on net synaptic currents provided to respective classifier neurons.; Srinivasa II, paragraph [0091] further teaches [0091] The soma configuration in some embodiments implements a simple current-based Leaky Integrate-and-Fire (LIF) neuron model.) .


Regarding claim 18, Srinivasa II teaches all of the elements of claim 15, and Srinivasa II further teaches wherein the first connectivity is random (Srinivasa II, Paragraph [0037] teaches generally, the original weightings of any connections is random).


Regarding claim 19, Srinivasa II teaches all of the limitations of claim 18, and Srinivasa II further teaches wherein the second connectivity is fixed (Srinivasa, Paragraph [0031] teaches when a neuron's activation exceeds some threshold level, it generates a spike message that is propagated to a fixed set of fanout neurons contained in destination cores.).





Regarding claim 20, Srinivasa II teaches all of the limitations of claim 15, and Srinivasa II further teaches wherein the second connectivity is random (Srinivasa II, Paragraph [0037] teaches generally, the original weightings of any connections is random).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine over Hu et al. (US 20180089146 A1).

Regarding claim 2, Augustine teaches all of the limitations of claim 1, however Augustine does not distinctly disclose wherein the mesh topology comprises a resistive mesh comprised of one or more transistors that can be actively biased to adjust their pass through conductance.

	Nevertheless, Hu teaches wherein the mesh topology comprises a resistive mesh comprised of one or more transistors that can be actively biased to adjust their pass through conductance (Hu, Paragraph [0003] teaches a resistive memory array can be utilized to perform analog computations that exploit the fundamental relationship between row voltage and column current in a resistive mesh to realize an analog multiply-accumulate unit.; Hu, Paragraph [0038] teaches a memory cell should be broadly interpreted to include memristive devices including resistive memory element, a memristor, a memristor and a transistor, or a memristor and other components; Hu, Paragrarph [0003] teaches the fundamental relationship between a row access voltage and a resulting bit line current can act as an analog multiplier of row voltage and memory cell conductance.; Hu, Paragraph [0012] teaches the use of memory cells at junctions or crosspoints of the coressbar array enables programing the resistance (or conductance) at each junction).

	Before the effective filing date of the claimed invention, a person of ordinary skill in the art could have modified the neuromorphic computing device, as taught by Augustine, to include the resistive memory array and transistors, as taught by Hu, in order to facilitate various analog operations. (Hu, Paragraph [0026]).  

15.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of Lin et al. (US 20180174053 A1)

Regarding claim 3, Augustine teaches all of the limitations of claim 1, however, Augustine does not distinctly disclose wherein the mesh topology comprises one or more transistors that can be disabled to isolate one or more synapse circuits or somas.

Nevertheless, Lin teaches wherein the mesh topology comprises one or more transistors that can be disabled to isolate one or more synapse circuits or somas (Lin, Paragraph [0066] teaches feedback synapses may be turned off or disabled using the neuromorphic computing device).

Before the effective filing date of the claimed invention, a person of ordinary skill in the art could have modified the neuromorphic computing device, as taught by Augustine, to include the transistors, as taught by Lin, in order to provide an improved neuromorphic computing platform which adopts an energy efficient architecture inspired by the brain that is both scalable and energy efficient. (Lin, Paragraph [0027]).

16.	Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine over Szatmary et al. (US 20150074026 A1). 

Regarding claim 5, Augustine teaches all of the limitations of claim 1, however, Augustine does not distinctly disclose wherein the plurality of synapse circuits are assigned to the second set of tap points to effectuate an encoding operation.

	Nevertheless, Szatmary teaches wherein the plurality of synapse circuits are assigned to the second set of tap points to effectuate an encoding operation (Szatmary, Paragraph [0174] teaches the apparatus may comprise an encoder configured to encode the input signal into an encoded signal;).

Before the effective filing date of the claimed invention, a person of ordinary skill in the art could have modified the neuromorphic computing device, as taught by Augustine, to include the encoding, as taught by Szatmary wherein the event-based plasticity described may enable implementations of spiking neuron networks with the constraints of specialized neuromorphic hardware. Furthermore, exemplary implementations of the present disclosure may be useful in a variety of devices including without limitation prosthetic devices, autonomous and robotic apparatus, and other electromechanical devices requiring sensory processing functionality (Szatmary, Paragraphs [0206] and [0208]).


	
Regarding claim 6, the combination of Augustine in view of Szatmary teaches all of the limitations of claim 5, and the combination further teaches teaches wherein the plurality of synapse circuits are assigned to the second set of tap points based on a performance associated with the encoding operation (Szatmary, Paragraph [0020] teaches in some implementations the second connection may be configured to be operable in a accordance with a second connection process characterized by second connection efficacy; Szatmary, Paragraph [0174] teaches the apparatus may comprise an encoder configured to encode the input signal into an encoded signal; Szatmary, Paragraph [0176] teaches the encoded signal may be communicated by the encoder via multiple connections to one or more neuronal units ).

	Motivation to combine same as stated above for claim 5.

17.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of Birdwell et al. (U.S. Patent No. 10095718)

Regarding claim 7, Augustine teaches all of the limitations of claim 1, however, Augustine does not distinctly disclose wherein the plurality of synapse circuits are assigned to the second set of tap points of the plurality of tap points with one or more tap distances.

Nevertheless, Birdwell teaches wherein the plurality of synapse circuits are assigned to the second set of tap points of the plurality of tap points with one or more tap distances (Birdwell, Col. 20, lines 11-19 teaches synapses in the implementation discussed herein are defined by the neurons they connect. Each synapse has a distance between two neurons…the distance between the two neurons affects how long it takes for charge to travel along the connecting synapse…).

Before the effective filing date of the claimed invention, a person of ordinary skill in the art could have modified the neuromorphic computing device, as taught by Augustine, to include the synapses, as taught by Birdwell, in order to provide an improved neuroscience-inspired network architecture which overcomes problems exhibited by known architectures (Birdwell, Col. 16, lines 3-7).

18.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of Birdwell, in further view of Selçuk Köse et al., “Effective Resistance of a Two Layer Mesh”, IEEE (2011) (hereinafter Kose).

Regarding claim 8, the combination of Augustine in view of Birdwell teaches all of the limitations of claim 7. However the combination does not distinctly disclose wherein a resistive load associated with each tap point of the second set of tap points of the plurality of tap points is a function of the one or more tap distances. 

Nevertheless Kose teaches wherein a resistive load associated with each tap point of the second set of tap points of the plurality of tap points is a function of the one or more tap distances (Kose, Abstract teaches A closed-form expression is described here for the effective resistance between the intersections of a two layer resistive mesh where the horizontal and vertical unit resistances are different. The physical distance between the nodes of interest and the ratio between the horizontal and vertical resistances k are included in the expression. The effective resistance is a function of the physical distance between the nodes of interest).

	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have modified the neuromorphic computing device, as taught by Augustine, as modified by the synapses, as taught by Birdwell, to further include the resistance teachings of Kose, given that resistive networks are a commonly used structure in electronics to model different elements of an integrated circuit. (Kose, Abstract). 

19.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa in view of Hunzinger et al. (US 20150081607 A1).
	Regarding claim 10, Srinivasa teaches all of the limitations of claim 9, however, Srinivasa does not distinctly disclose wherein connecting the plurality of synapse circuits to the plurality of tap points comprises randomly assigning the plurality of synapse circuits to the plurality of tap points.

	Nevertheless, Hunzinger teaches wherein connecting the plurality of synapse circuits to the plurality of tap points comprises randomly assigning the plurality of synapse circuits to the plurality of tap points (Hunzinger, Abstract, teaches methods and apparatus for implementing structural plasticity in an artificial nervous system wherein the method includes determining a synapse in the artificial nervous system for assignment, and determining a first artificial neuron and a second artificial neuron for connecting via the synapse, wherein at least one of the synapse or the first and second artificial neurons are determined randomly.).

	Before the effective filing dated of the invention, it would have been obvious to one of ordinary skill in the art to have modified the cortical neuromorphic network, taught by Srinivasa, with the random determination, taught by Hunzinger, wherein the random selection method may be more a computationally expedient option for implementing structural plasticity in certain situations.  (Hunzinger, Paragraph [0113]).

20.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa in view of Hunzinger, and in further view of Anderson (U.S. Patent No. 5058049)

Regarding claim 11, the combination of Srinivasa in view of Hunzinger teaches all of the limitations of claim 10, however the combination does not distinctly disclose wherein the plurality of tap points are associated with a single dimension of a matrix computation having multiple dimensions; and wherein the plurality of tap points are substantially uniformly distributed for the single dimension of the matrix computation.

Nevertheless, Anderson teaches wherein the plurality of tap points are associated with a single dimension of a matrix computation having multiple dimensions; and wherein the plurality of tap points are substantially uniformly distributed for the single dimension of the matrix computation (Anderson, Paragraph (12) teaches a resistive network for providing the complex transformation of an input signal at an output thereof, comprising a first circuit responsive to the input signal and having a plurality of tap points for providing a signal vector representative of the state space of the input signal. And further teaches, a predetermined connection scheme and predetermined value of each of a plurality of resistors determined from a matrix representation of the sum of the products coefficients of the complex signal transformation.).

Before the effective filing dated of the invention, it would have been obvious to one of ordinary skill in the art to have modified the cortical neuromorphic network, taught by Srinivasa, with the resistive network, taught by Anderson, in order to provide and improved technique of complex signal transformation comprising a resistive network having a plurality of inputs and a plurality of outputs. (Anderson Paragraph (9)-Summary of the invention). 

21.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa in view of Gupta (US 20150278683 A1). 

Regarding claim 12, Srinivasa teaches all of the limitations of claim 9, however Srinivasa does not distinctly disclose wherein connecting the plurality of synapse circuits to the plurality of tap points comprises assigning a threshold number of synapse circuits based on a desired performance.

	Nevertheless, Gupta teaches wherein connecting the plurality of synapse circuits to the plurality of tap points comprises assigning a threshold number of synapse circuits based on a desired performance (Gupta, Paragraph [0048] teaches System performance may be improved by reducing the number of synapse that are converted while still meeting the hardware threshold.).

	Before the effective filing dated of the invention, it would have been obvious to one of ordinary skill in the art to have modified the cortical neuromorphic network, taught by Srinivasa, with the method for managing synapse plasticity, taught by Gupta, in order to provide a neuromorphic receiver that may improve the use of fixed synapses and plastic synapses. (Gupta, Paragraph [0004]).

22.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa in view of Gupta, in further view of Anderson. 
	
Regarding claim 13, the combination of Srinivasa in view of Gupta teaches all of the limitations of claim 12, however the combination does not distinctly disclose wherein the plurality of tap points are associated with a single dimension of a matrix computation, the matric computation having multiple dimensions; and wherein one or more tap points of the plurality of tap points are not assigned.
	
	Nevertheless, Anderson teaches wherein the plurality of tap points are associated with a single dimension of a matrix computation, the matric computation having multiple dimensions; and wherein one or more tap points of the plurality of tap points are not assigned (Anderson, Paragraph (29) teaches the present invention includes recognition that a complex transformation may also be represented as a sum of products and thereby be converted to a multi-dimensional matrix, the elements of which provide the values and connection scheme of a corresponding multi-dimensional resistive network for performing complex transformation.).

Before the effective filing dated of the invention, it would have been obvious to one of ordinary skill in the art to have modified the cortical neuromorphic network, taught by Srinivasa, as modified by the method for managing synapse plasticity, taught by Gupta, to further include the resistive network, taught by Anderson, in order to provide and improved technique of complex signal transformation comprising a resistive network having a plurality of inputs and a plurality of outputs. (Anderson Paragraph (9)-Summary of the invention). 

23.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa in view of Srinivasa (US 20180174042) (hereinafter Srinivasa II). 

Regarding claim 14, Srinivasa teaches all of the limitations of claim 9, and Srinivasa further teaches further comprising: receiving an attenuated analog electrical current from a corresponding tap point of the plurality of tap points; and converting the attenuated analog electrical current into an encoded digital spike via a corresponding soma circuit of a plurality of soma circuits (Srinivasa, Paragraph (41) teaches In some examples, the weighted spike signal is produced as a current spike train or equivalently as a current-based spike signal…. In examples where the weighted spike signal is produced as a current spike train, the current spikes of the current spike train have amplitude values determined by the adjustable gain according to the weight signal W(t).).
	However, Srinivasa does not distinctly disclose … via a corresponding soma circuit of a plurality of soma circuits. 
	Nevertheless Srinivasa II teaches …via a corresponding soma circuit of a plurality of soma circuits (SOMA_STATE memories serve as the basic architectural ingredients from which a large space of spiking neural network models may be implemented. Simpler models may minimize the size of these memories by modeling synaptic input responses with single-timestep current impulses. See also Fig. 3).
	Before the effective filing dated of the invention, it would have been obvious to one of ordinary skill in the art to have modified the cortical neuromorphic network, taught by Srinivasa, with the operational procedures of a neural network, taught by Srinivasa II, in order to overcome drawbacks in the prior art where neural networks are complex to implement and extensive supervision is often required to ensure the accuracy of the changes that are caused in the neural network. (Srinivasa II, Paragraph [0002]).

24.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa II in view of Hu. 

Regarding claim 16, Srinivasa II teaches all of the limitations of claim 15 and Srinivasa II further teaches wherein the one or more shared dendrites are configured to propagate electrical currents from the first set of somas to the second set of somas (Srinivasa II, Paragraph [0022] teaches The techniques described herein may be utilized, for example, in a hardware-based implementation of a spiking neural network such as in a neuromorphic computing architecture that includes respective hardware features to represent neurons, synapses, axons, and dendrites for processing actions of the spiking neural network.; Srinivasa II, Paragraph [0079] teaches FIG. 16 also illustrates certain details of a life cycle of one neuron's spike as it propagates through the network 1605, dendrite 1610, and soma 1630, according to an example.; Srinivasa II, Paragraph [0052] teaches synaptic currents) via a network of resistive elements.
However, Srinivasa II does not distinctly disclose … via a network of resistive elements.
Nevertheless, Hu teaches … via a network of resistive elements (Hu, Paragraph [0003] teaches a resistive memory array can be utilized to perform analog computations that exploit the fundamental relationship between row voltage and column current in a resistive mesh to realize an analog multiply-accumulate unit.; Hu, Paragraph [0038] teaches a memory cell should be broadly interpreted to include memristive devices including resistive memory element, a memristor, a memristor and a transistor, or a memristor and other components; Hu, Paragrarph [0003] teaches the fundamental relationship between a row access voltage and a resulting bit line current can act as an analog multiplier of row voltage and memory cell conductance.; Hu, Paragraph [0012] teaches the use of memory cells at junctions or crosspoints of the coressbar array enables programing the resistance (or conductance) at each junction).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the cortical neuromorphic network, taught by Srinivasa II, to include the resistive memory array and transistors, as taught by Hu, in order to facilitate various analog operations. (Hu, Paragraph [0026]).   

Regarding claim 17, the combination of Srinivasa II in view of Hu teaches all of the elements of claim 16, and the combination further teaches wherein the resistive elements comprise one or more transistors that can be actively biased to adjust their pass through conductance (Hu, Paragraph [0003] teaches a resistive memory array can be utilized to perform analog computations that exploit the fundamental relationship between row voltage and column current in a resistive mesh to realize an analog multiply-accumulate unit.; Hu, Paragraph [0038] teaches a memory cell should be broadly interpreted to include memristive devices including resistive memory element, a memristor, a memristor and a transistor, or a memristor and other components; Hu, Paragrarph [0003] teaches the fundamental relationship between a row access voltage and a resulting bit line current can act as an analog multiplier of row voltage and memory cell conductance.; Hu, Paragraph [0012] teaches the use of memory cells at junctions or crosspoints of the coressbar array enables programing the resistance (or conductance) at each junction).

	Motivation to combine same as stated for claim 16.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is (571)272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123